     Case 3:19-cr-00019-GMG-RWT Document 98 Filed 09/18/19 Page 1 of 1 PageID #: 575

USCA4 Appeal: 19-4690    Doc: 1          Filed: 09/18/2019   Pg: 1 of 1


                                                                FILED: September 18, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                           No. 19-4690
                                  (3:19-cr-00019-GMG-RWT-1)
                                      ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        CHRISTOPHER LEE YATES

                     Defendant - Appellant


        This case has been opened on appeal.

        Originating Court                         United States District Court for the
                                                  Northern District of West Virginia at
                                                  Martinsburg
        Originating Case Number                   3:19-cr-00019-GMG-RWT-1
        Date notice of appeal filed in            09/17/2019
        originating court:
        Appellant                                 Christopher Yates

        Appellate Case Number                     19-4690
        Case Manager                              Anisha Walker
                                                  804-916-2704
